Order entered November 30, 2012




                                         In The
                                 Court of $[ppeat
                        . ifth istritt of gexa at atta
                                  No. 05-12-01601-CV

             IN RE: HOLLINGSWORTH SAND & GRAVEL, LLC, Relator

                     On Appeal from the County Court at Law No. 5
                                 Dallas County, Texas
                         Trial Court Cause No. CC-12-05735-E

                                       ORDER

      The Court has before it appellant’s November 30, 2012 motion for temporary relief and

stay of enforcement. The Court DENIES the motion.




                                                              LANG